DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because, on page 1, in the new, first paragraph (as recited in the amendment of 01/14/2020), U.S. Patent No. 10,575,947 is not recited as being issued from U.S. Application No. 15/850,165.
Appropriate correction is required.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):                                                                                                            
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 41, 42, 44, 46-50, 52, 54, and 55 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Figulla et al. (8,062,355). Figulla et al. disclose, at least in figures 1-6 and col. 6, line 42 to col. 7, line 55; a method of treating a native heart valve, the method comprising: introducing an endoprothesis (1) into a patient's vasculature through a blood vessel while the endoprothesis is in a collapsed configuration, wherein the endoprothesis comprises a plurality of first arches (the wires that form the top or bottom of area 10, as shown in fig. 6.  See annotated fig. 6 below), a plurality of second arches (the wires that from the top or bottom of area 20, as shown in fig. 6), a plurality of interconnecting structures (the wires of area 15, as shown in fig. 6), and a valvular prosthesis (30), and wherein each first arch and each second arch has an apex pointing in a first direction (e.g., the top wires of areas 10 and 20 pointing in a distal direction); positioning the endoprosthesis proximate a native heart valve  (50) of the patient; expanding the plurality of first arches while maintaining the plurality of second arches, the plurality of  interconnecting structures, and the valvular prosthesis in the collapsed configuration (as shown in fig. 2 and 3), the plurality of first arches being coupled to the plurality of second arches; positioning the apex of each first arch within a respective pocket of the native heart valve (as shown in fig. 3); positioning the plurality of second arches and the plurality of interconnecting structures radially inward of leaflets of the native heart valve (as shown in fig. 5B); and expanding the plurality of second arches and the plurality of interconnecting structures, wherein each leaflet of the native heart valve is positioned radially between at least a portion of the plurality of first arches and at least a portion of the plurality of second arches, and wherein expanding the plurality of second arches and the plurality of interconnecting structures expands the valvular prosthesis (according to col. 8, lines 21-29), wherein each interconnecting structure (a generally vertical wire of area 15) is circumferentially interspaced between two second arches (top wires of area 20), wherein the valvular prosthesis is attached to the plurality of second arches via sutures (i.e., sewn, according to col 8, lines 1-5), wherein the plurality of first arches is coupled to the plurality of second arches via connecting webs (i.e., the mesh of area 15), wherein each  interconnecting structure is coupled to adjacent second arches, wherein each second arch has a U-shaped structure (e.g., a top wire of area 20), wherein each first arch has a V-shaped structure (e.g., a bottom wire area 10, as shown in fig. 6, if the bottom wires of area 10 are deemed to be “first arches”).
Figurlla et al. also disclose a method of treating a native heart valve, the method comprising: positioning an endoprosthesis (1) proximate a native heart valve (50) of the patient, wherein the endoprosthesis is in a collapsed configuration and comprises a plurality of first arches (the wires that form the top or bottom of area 10, as shown in fig. 6.  See annotated fig. 6 below), a plurality of second arches the wires that form the top or bottom of area 20, as shown in fig. 6.  See annotated fig. 6 below), a plurality of interconnecting structures (the wires of area 15, and a valvular prosthesis (30), 3 47118961.2Atty. Dkt. No. 93470-0193-P015-US8each first arch and each second arch having an apex pointing in a first direction (e.g., the top wires of areas 10 and 20 pointing in the distal direction); expanding the plurality of first arches while maintaining the plurality of second arches, the plurality of interconnecting structures, and the valvular prosthesis in the collapsed configuration (as shown in fig. 2 and 3), the plurality of first arches being coupled to the plurality of second arches (via area 15); positioning the apex of each first arch radially outward of a respective leaflet of the native heart valve; positioning the plurality of second arches and the plurality of interconnecting structures radially inward of leaflets of the native heart valve (as shown in fig. 5B); and expanding a remainder of the endoprosthesis, wherein each leaflet is positioned radially between at least a portion of the plurality of first arches and at least a portion of the plurality of second arches, wherein each interconnecting structure (a generally vertical wire of area 15) is circumferentially interspaced between two second arches, wherein the patient has an aortic valve disease (according to col. 6, lines 42-47), and wherein, after expanding the remainder of the endoprosthesis, the plurality of second arches exerts a force radially outward against the leaflets (as shown in fig. 5B).
The applied reference has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).










	
    PNG
    media_image1.png
    547
    552
    media_image1.png
    Greyscale

Annotated Figure 6


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 51, 56-58, and 60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Figulla et al. (8,062,355) in view of Spenser et al. (7,393,360).  Figulla et al. disclose the invention substantially as claimed.  Figulla et al. disclose, at least in figures 1-6 and col. 6, line 42 to col. 7, line 55; a method of treating a native heart valve, the method comprising: introducing an endoprosthesis (1)  into a blood vessel of a patient and proximate the native heart valve (50) while the endoprosthesis is in a collapsed configuration, wherein the endoprosthesis comprises a plurality of first arches (the wires that form the top or bottom of area 10, as shown in fig. 6.  See annotated fig. 6 above), a plurality of second arches (the wires that form the top or bottom of area 20, as shown in fig. 6.  See annotated fig. 6 above), a plurality of interconnecting structures (the wires of area 15), and a valvular prosthesis (30), and wherein each first arch and each second arch has an apex pointing in a first direction (e.g., the top wires of areas 10 and 20 pointing in the distal direction); expanding the plurality of first arches while maintaining the plurality of second arches, the plurality of interconnecting structures, and the valvular prosthesis in the collapsed configuration (as shown in fig. 2 and 3), the plurality of first arches being coupled to the plurality of second arches (via area 15); positioning the apex of each first arch within a respective pocket of the native heart valve (as shown in fig. 3); positioning the plurality of second arches and the plurality of interconnecting structures radially inward of leaflets of the native heart valve (as shown in fig. 5B); and expanding a remainder of the endoprosthesis, wherein each leaflet of the native heart valve is radially between at least a portion of the plurality of first arches and at least a portion of the plurality of second arches (as shown in fig. 5B), wherein the apex of each second arch (a top wire of area 20) is U-shaped, wherein the valvular prosthesis is attached to the plurality of second arches via sutures (i.e., sewn, according to col 8, lines 1-5), and wherein the plurality of first arches is coupled to the plurality of second arches via connecting webs (i.e., the mesh of area 15).
	However, Figulla et al. do not explicitly disclose introducing an endoprosthesis into a femoral artery of a patient, wherein the endoprosthesis comprises nitinol and the valvular prosthesis comprises pericardium. Spenser et al. teach, in col. 2, lines 6-12; the introduction of an endoprosthesis into a femoral artery of a patient. It would have been obvious to one having ordinary skill in the art at the time the invention was made, in view of Spenser, to modify the method of Figulla et al., so that an endoprosthesis is introduced into a femoral artery of a patient. Such a modification would conveniently allow the percutaneous implantation of an implantable valve at a desired location in a patient via a large blood vessel (i.e., the femoral artery).  Spenser et al. also teach, in col. 15, lines 60-63; an endoprosthesis made of nitinol.  It would have been obvious to one having ordinary skill at the time the invention was made to form the endoprosthesis of Figulla et al. out of nitinol.  Such a material is strong and biocompatible, and would allow the endoprosthesis to be shaped for delivery in a patient and for implantation in the heart of the patient.  Spenser et al. further teach, in col. 2, lines 59-62 and col. 15, lines 31-33; that a valvular prosthesis may comprise pericardium.  It would be obvious to one having ordinary skill in the art at the time the invention was made to form the valvular prosthesis of Figulla et al. out of pericardium.  Such a material is strong, flexible, and biocompatible, and would allow an artificial valve assembly to simulate the movements of a healthy native heart valve.
Allowable Subject Matter
Claims 43, 45, 53, and 59 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771